DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
buffering of at least one row of the pixel data occurs while the backlight of the LCD panel is activated; reactivating the backlight of the LCD panel after a last row of pixel data of the first display image has been buffered at a last pixel row of the LCD panel but before completing liquid crystal settling of the last pixel row of the LCD panel; and occluding or defocusing peripheral pixels of the LCD panel, wherein the peripheral pixels comprise the last pixel row of the LCD panel comprising the last row of pixel data



Claim 8:
activate the backlight for display of the display image prior to buffering a first row of the pixel data of the display image and to reactivate the backlight after a last row of pixel data of the display image has been buffered at a last pixel row of the array of pixel rows but before completing liquid crystal settling of the last pixel row;… wherein the timing controller is further configured to terminate the reactivation of the backlight, and wherein the row controller is further configured to sequentially buffer at least one row of pixel data of a next display image in a corresponding pixel row of the array of pixel rows after termination of the reactivation of the backlight
In combination with all other claim limitations.

Claim 15:
wherein the rendering device is configured to initiate buffering of at least one row of the pixel data of a previous display image while the backlight is activated; wherein the rendering device is configured to initiate transmission of a current display image to the LCD panel prior to completing liquid crystal settling of one or more pixel rows of the array of pixel rows for the previous display image; wherein the LCD panel is configured to reactivate the backlight to display a generated display image after a last row of pixel data of the generated display image has been buffered at a last pixel row of the array of pixel rows but prior to liquid crystal settling of the last pixel row such that the array of pixel rows contains pixel data from the current display image in at least one pixel row and contains pixel data from the previous display image in at least one pixel row while the backlight is reactivated; and a plurality of lenses configured to defocus peripheral pixels of the LCD panel, wherein the peripheral pixels comprise the last pixel row of the LCD panel
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626